Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed on April 17, 2020.
Information Disclosure Statements filed on 04/17/2020, 05/19/2020, 07/19/2021, 08/23/2021, 11/03/2021, 01/21/2022, 04/19/2022 have been considered by the examiner.
Claims 1-18 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by de la Huerga, US Publication No. 2005/0091338 A1.

As per claim 1, de la Huerga discloses:
An enterprise security system, comprising: 
one or more tracking systems for tracking movement of individuals throughout an enterprise; an information technology (IT) system for providing access to computer resources within the enterprise; and a security integration system for blocking access to the computer resources based on the tracked movement of the individuals within the enterprise, (de la Huerga, [0074]) where the physical location of the individual is tracked by monitoring system and security devices and if the individuals present is not detected by the security devices, the computer terminal logs off and hence access to other individuals is blocked. 

As per claim 6, de la Huerga discloses:
An enterprise security system, comprising: 
one more tracking systems for tracking movement of individuals throughout an enterprise; an employee resource management system including an employee database indicating location of desks of the employees; and a security integration system receiving a metadata stream of the tracked movement of the employees and determining whether the employees are moving to and/or from the respective desks of the employees, (de la Huerga, [0074] and [0079]) where the physical location of the individual is tracked by monitoring system and security devices and if the individuals present is not detected by the security devices, the computer terminal logs off and hence access to other individuals is blocked.

As per claim 7, de la Huerga discloses:
An enterprise security method, comprising: 
tracking movement of individuals throughout an enterprise; providing access to computer resources within the enterprise using an authentication server; and blocking access to the computer resources based on the tracked movement of the individuals within the enterprise, (de la Huerga, [0074]) where the physical location of the individual is tracked by monitoring system and security devices and if the individuals present is not detected by the security devices, the computer terminal logs off and hence access to other individuals is blocked.

As per claim 12, de la Huerga discloses:
An enterprise security method, comprising: 
tracking movement of individuals throughout an enterprise; and receiving a metadata stream of the tracked movement of the employees and determining whether the employees are moving to and/or from the respective desks of the employees based on information from an employee resource management system including an employee database indicating location of desks of the employees, (de la Huerga, [0074]) where the physical location of the individual is tracked by monitoring system and security devices and if the individuals present is not detected by the security devices, the computer terminal logs off and hence access to other individuals is blocked.

As per claim 16, de la Huerga discloses:
An enterprise security method, comprising: 
tracking systems tracking movement of individuals throughout an enterprise; an employee resource management system including an employee database indicating location of desks of the employees; and a security integration system receiving a metadata stream of the tracked movement of the employees and determining whether the employees are moving to and/or from the respective desks of the employees by reference to information stored in the employee database, (de la Huerga, [0074] and [0079]) where the physical location of the individual is tracked by monitoring system and security devices and if the individuals present is not detected by the security devices, the computer terminal logs off and hence access to other individuals is blocked. (de la Huerga, [0074] and [0079]) where the physical location of the individual is tracked by monitoring system and security devices and if the individuals present is not detected by the security devices, the computer terminal logs off and hence access to other individuals is blocked.

As per claims 2 and 17, de la Huerga discloses:
wherein the tracking systems include an access control system for controlling access of individuals through access points within the enterprise, (de la Huerga, [0075]).

As per claims 3, 14, and 18, de la Huerga discloses:
wherein the tracking systems include a surveillance system including surveillance cameras and a facial recognition module for performing facial recognition of individuals in the image data from the surveillance cameras, (de la Huerga, [0062]).

As per claims 4, and 10, de la Huerga discloses:
wherein the security integration system determines authorized computer systems for individuals and instructs the IT system to block access to the computer systems when authorized users of the computer systems are not present, (de la Huerga, [0074]).

As per claims 5, and 11, de la Huerga discloses:
wherein the security integration system accesses an asset management database to determine locations of the computer systems within the enterprise, (de la Huerga, [0079]).


As per claims 8 and 13, de la Huerga discloses:
wherein tracking movement includes controlling and reporting access of individuals through access points within the enterprise, (de la Huerga, [0069]).

As per claims 9 and 15, de la Huerga discloses:
wherein tracking movement includes capturing images of the individuals and performing facial recognition of the individuals. (de la Huerga, [0062]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446